Citation Nr: 9922593	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-27 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a vasectomy, including orchialgia.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a contusion to the left leg, including scar and 
scar paresthesia.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from October 1990 to July 
1996.  The record also indicates that the veteran has service 
in the National Guard.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

Service connection for bilateral pes planus, residuals of a 
vasectomy, and left leg numbness was granted by the RO in a 
March 1997 rating decision.  At that time, 10 percent 
evaluations were assigned for the veteran's bilateral pes 
planus and for his testicular pain, as a residual of his 
vasectomy.  A noncompensable evaluation was assigned for the 
veteran's left leg numbness and scar.  The veteran then 
perfected this appeal as to these initial ratings assigned.  
Pursuant to this appeal, the RO, in an April 1998 rating 
decision, increased the evaluation for residuals of a 
contusion to the left leg to 10 percent.  These three 10 
percent evaluations remain in effect and are the subjects of 
this appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the issue of entitlement to an 
evaluation in excess of 10 percent for residuals of a 
contusion to the left leg, including scar and scar 
paresthesia, will be addressed in the REMAND portion, 
following the decision below.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's bilateral pes planus is manifested by 
excessive pronation, plantar fasciitis, and medial great 
metatarsal phalangeal callusing bilaterally.

3.  The veteran's residuals of a vasectomy are manifested by 
recurrent severe discomfort, including testicular pain, 
treated by a limited ilio-inguinal nerve resection.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 30 percent evaluation, but 
no more, for the veteran's bilateral pes planus have been met 
or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, §§ 4.1, 4.7, 4.71a, Diagnostic Code 5276 
(1998).

2.  The schedular criteria for an evaluation in excess of 10 
percent for the veteran's residuals of a vasectomy, to 
include orchialgia, have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.1, 4.7, 4.20, 4.115a, 4.115b, 4.124a, Diagnostic Codes 
7523, 7524, 7525, 8530 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155 (West 1991);
38 C.F.R. § 4.1 (1998).  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Also, when an unlisted condition is 
encountered, it is permissible to rate under a closely 
related disease or injury, in which not only the functions 
affected but the anatomical localization and symptomatology 
are closely analogous.

Diagnostic Code 5276 (Flatfoot, acquired) provides for a 10 
percent evaluation where there is evidence of moderate 
disability, including the weight-bearing line over or medial 
to the great toe; inward bowing of the tendo achillis; pain 
on manipulation and use of the feet; whether bilateral or 
unilateral.  38 C.F.R. Part 4, 4.71a, Diagnostic Code 5276 
(1998).  A 30 percent evaluation is warranted where there is 
evidence of severe disability bilaterally, including 
objective evidence of marked deformity (pronation, abduction, 
etc.); pain on manipulation and use accentuated; indication 
of swelling on use; and characteristic callosities.  Id.  A 
50 percent evaluation, the maximum available for bilateral 
pes planus, is warranted where there is evidence of 
pronounced disability, including marked pronation; extreme 
tenderness of the plantar surfaces of the feet; marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation; not improved by orthopedic shoes or appliances.  
Id.

With respect to the veteran's residuals of a vasectomy, 
including orchialgia, they are evaluated under schedular 
criteria applicable to the genitourinary system and to 
neurological conditions.  38 C.F.R. Part 4, §§ 4.115a, 
4.115b, 4.124a, Diagnostic Codes 7523, 7524, 7525, 8530 
(1998).

Specifically, Diagnostic Code 7523 (Testis, atrophy complete) 
provides for a noncompensable evaluation where one testicle 
is involved and a 20 percent evaluation where both testicles 
are involved.  38 C.F.R. Part 4, § 4.115b.

Diagnostic Code 7524 (Testis, removal) provides for a 
noncompensable evaluation when one testicle is removed and a 
30 percent evaluation when both testicles have been removed.  
Id.

Diagnostic Code 7525 (Epididymo-orchitis, chronic only) 
provides for rating as a urinary tract infection.  Id.  In 
turn, as to urinary tract infections, a 10 percent evaluation 
is warranted where long-term drug therapy is required, with 
one to two hospitalizations per year, and/or requiring 
intermittent intensive management.  38 C.F.R. Part 4, 
§ 4.115a.  A 30 percent evaluation, the next higher and 
maximum evaluation available, is warranted where there is 
recurrent symptomatic infection requiring drainage or 
frequent hospitalization (greater than two times a year), 
and/or requiring continuous intensive management.  Id.

Further, given the veteran's limited ilio-inguinal nerve 
resection, Diagnostic Code 8530 (ilio-inguinal nerve) 
provides for a noncompensable evaluation where there is mild 
to moderate paralysis and a 10 percent evaluation where there 
is severe to complete paralysis.  38 C.F.R. Part 4, § 4.124a.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

II.  Factual Background

With respect to the veteran's bilateral pes planus, the 
pertinent evidence of record consists of the veteran's 
service medical records, two VA examinations (conducted in 
November 1996 and in February 1998), private medical records 
(dated in August 1997), and the veteran's testimony at his RO 
hearing (conducted in October 1997).

The veteran's service medical records reflect the diagnosis 
of bilateral pes planus.  A periodic examination (conducted 
in June 1995) indicated that the veteran's pes planus was 
symptomatic with painful arches.  It was also noted that the 
veteran had plantar fasciitis.  The veteran's separation 
examination (conducted in May 1996) noted the veteran's 
reports of bilateral foot pain.

The November 1996 VA examination reflects the veteran's 
complaints of constant pain in both feet, which was 
exacerbated by walking.  It was noted that the veteran had 
been given an arch lift but that it had worn out after 
approximately three months and had not been replaced.  The 
veteran stated that it had helped.  Physical examination 
found the veteran's gait normal both in tandem and parallel, 
and he could toe and heel walk well.  Other than a missing 
toenail on the right great toe, there was no other evidence 
of abnormality of the feet, except for early hallux valgus.  
The pertinent diagnosis was bilateral pes planus.

The private medical records (dated in August 1997) reflect 
the veteran's complaints of pain in the arches in both feet.  
Points of tenderness were identified in the veteran's arches 
bilaterally, and it was noted that the veteran had excessive 
pronation bilaterally.  The recorded diagnostic impression 
was plantar fasciitis, secondary to excessive pronation.  The 
veteran was then fitted for a functional orthotic 
bilaterally.

At his RO hearing (conducted in October 1997), the veteran 
testified that he worked on his feet all day and that both of 
his feet would then swell.  (Transcript (T.) at 9).  The 
veteran also testified that he did not really notice the 
swelling in his feet, as he wore his boots loose enough so 
that they would not get tight.  Id.  His feet would not be 
excessively swollen, but there was some swelling.  Id.  The 
veteran stated that pain went along the length of his feet 
but was centralized at his arches.  (T. at 10).  The veteran 
also stated that he did not really notice any involvement of 
his ankles, but his calves would get tight.  Id.  Sitting 
down for a few minutes did not alleviate the pain.  Id.  When 
asked if he wore arch supports, the veteran responded in the 
affirmative and indicated that he had been fitted about three 
weeks before.  (T. at 11).  When asked if he had any 
calluses, the veteran stated that he primarily had them on 
his big toes and on his heels.  (T. at 12).  

The February 1998 VA examination reflects the veteran's 
service medical history of having had acute and transitory 
plantar fasciitis and his use of orthotics.  As to the use of 
orthotics, the veteran stated that they helped a little bit.  
The veteran complained of long-standing arch discomfort after 
prolonged periods of standing or walking at work but denied 
ambulatory limitation on level ground.  Physical examination 
found the veteran's gait to be normal and without antalgia.  
There was subjective discomfort with palpation of the great 
metatarsal phalangeal joints bilaterally and with palpation 
of the Achilles tendon insertion bilaterally, but there was 
no withdrawal.  There was no guarding or discomfort with 
palpation of the plantar arches bilaterally.  There was equal 
callusing of the medial great metatarsal phalanges 
bilaterally.  The veteran's footwear was inspected and showed 
no abnormal wear pattern.  The diagnostic impression was mild 
to moderate bilateral pes planus, with secondary acute and 
transitory metatarsalgia and Achilles tendonitis; x-rays of 
the ankle and feet were normal in alignment and anatomy.

With respect to the veteran's residuals of a vasectomy, 
including orchialgia, the pertinent evidence of record 
consists of the veteran's service medical records, two VA 
examinations (conducted in November 1996 and in February 
1998), private medical records (dated from March 1997 to 
September 1997), and the veteran's testimony at his RO 
hearing (conducted in October 1997).

The veteran's service medical records indicate that the 
veteran underwent an elective vasectomy in May 1995.  A 
Urology Consultation Sheet (dated in March 1996) reflects the 
veteran's complaints of intermittent right inguinal pain 
during intercourse and with ejaculation.  The provisional 
diagnosis was vas deferens granuloma.  Evaluation found 
discomfort upon palpation of the epididymis and the inguinal 
canal.  The recorded assessment was right orchialgia.  Ilio-
inguinal and ilio-hypogastric neuralgia were also listed as 
possible diagnoses.  The veteran's separation examination 
(conducted in May 1996) references both the vasectomy and a 
recommendation to remove the nerve on the right side to 
relieve the veteran's pain.

The November 1996 VA examination reflects the veteran's 
vasectomy in service.  It also reflects the veteran's 
complaints of pain in both testicles, with a shooting pain on 
the right side that went up toward his lower quadrant and his 
groin area.  The shooting pain tended to occur after 
intercourse or with any manipulation.  Genitourinary 
examination revealed that the veteran's testicles were not 
tender to palpation and that they were normal in size.  No 
herniations were present on either side, and no pain was 
elicited in the right inguinal canal.  It was noted that 
approximately 10 minutes after this examination the veteran 
stated that he developed a shooting pain in the right groin.  
The pertinent diagnosis was status post vasectomy bilateral, 
with residual testicular pain and a right shooting superiorly 
directed right groin pain.

The veteran's private medical records (dated from March to 
September 1997) indicate that the veteran continued to 
complain of pain in the groin from about the internal 
inguinal ring upward.  Initial examination, in March, found 
the veteran's testes both normal.  There were no unusual 
knots, like vasitis and nodosum problems, nor were there any 
sperm granuloma problems.  The veteran's groin was without 
herniae.  The veteran's urologist opined that the veteran had 
more nerve radiculopathy than orchialgia, and an ultrasound 
was recommended and performed.  The ultrasound showed that 
the veteran's testicles were of normal size and that both 
demonstrated a normal homogeneous parenchymal pattern.  
Normal flow was also seen within both of the veteran's 
testicles, and there was no abnormality of either epididymis.  
No abnormal fluid collection was identified.  It was the 
urologist's opinion that this was a neuropathy-type problem, 
unrelated to the veteran's vasectomy, prostate, or other 
injury.  The veteran was a nerve-block candidate.  It was 
suggested that a nerve block could be done at the groin or at 
the outlet of the spinal canal with localization.  The 
urologist wanted to know if the veteran's ilioinguinal nerve 
was responsible.  If the pain disappeared, then they would 
know that the problem was probably nerve manifest and not 
related to any particular local condition within the testis 
itself.  A right spermatic cord injection was performed in 
March, in hopes of stabilizing the nerve damage and extending 
pain relief.

Follow-up in April indicated that the veteran's pain had been 
knocked out for a couple of days after this procedure but not 
completely.  Resection of the right ilioinguinal nerve was 
then recommended and performed.  It was noted at that time 
that the veteran's life was miserable and that his pain was 
getting worse, not better, as he became more active.  
Subsequent to resection, the veteran reported that the 
radiating pain from the inguinal ring upward was totally gone 
but that pain in the testicle still remained.  Options 
discussed included removal of the testicle or further removal 
of nerves off the cord from the scrotum.  It was also noted 
that the veteran might have phantom pain caused by 
degeneration of the nerve elsewhere.  A second opinion was 
recommended.

Prior to seeing a second physician, the veteran was placed on 
a two-month regimen of antibiotics.  Subsequent to this 
treatment and upon physical examination, the second physician 
diagnosed right orchialgia, possibly due to a local nerve 
injury during vasectomy.  It was noted that the veteran had 
responded to an ilio-inguinal nerve block and suggested that 
another higher resection would provide for more complete 
alleviation of the veteran's discomfort.  However, it was 
also noted that this could result in the formation of a 
neuroma and that the veteran's pain would persist.  An 
ultrasound of the veteran's kidneys was done, in order to 
rule out referred pain.  The ultrasound found no evidence of 
a right renal or perirenal abnormality that might result in 
referred pain to the right scrotum.

At his RO hearing (conducted in October 1997), the veteran 
testified that he had constant pain in his testicle.  (T. at 
2).  When asked about the effect of the nerve resection 
procedure, the veteran stated that he no longer had the 
shooting pain up into his stomach but that he still had the 
pain in his testicle.  (T. at 3).  The veteran then clarified 
that the pain was primarily located in the right testicle.  
Id.  When asked about involvement of the veteran's left 
testicle, the veteran stated that there were minor problems 
on the left but no severe pain.  Id.  The veteran testified 
that his pain was most prevalent before and after intercourse 
and that it was a pain similar to being kicked in the groin.  
(T. at 4).  The right testicle would hurt for about two hours 
after intercourse, being fairly severe for about 20 minutes.  
Id.  The veteran also reported having this same pain after 
driving or sitting for 40 minutes or longer.  Id.  The 
veteran stated that he had pain daily, off and on.  (T. at 
5).  He was normally painfree when standing up at work or 
when he just was not sitting down.  Id.  When asked if he was 
presently receiving treatment, the veteran responded in the 
affirmative and mentioned his private urologist.  (T. at 6).  
The veteran testified that he had been placed on a two-month 
course of antibiotics, in order to see if there was some kind 
of infection.  Id.  The veteran reported that further nerve 
resection was being considered, as was removal of the 
testicle.  Id.

The February 1998 VA examination reflects the veteran's 
service medical history relating to his vasectomy and his 
post-service medical history, including the nerve block and 
the nerve resection procedures.  It also reflects the 
veteran's reports of severe discomfort pre- and post-arousal, 
which was not as severe during actual intercourse.  There was 
no discomfort during ejaculation, and it was noted that the 
veteran was able to achieve and maintain an erection and that 
he was able to come to climax.  The veteran's previous 
antibiotic therapy was noted, as was a course of 
antidepressants.  As to the efficacy of the nerve resection, 
the veteran reported that the pain was as before, except that 
it did not shoot up to his stomach.  The veteran also 
reported similar testicular pain when sitting or driving.  He 
stated that no pain medication had been effective in 
controlling his pain and that standing up rather than lying 
down had helped alleviate the pain.  The examiner noted that 
the veteran had had testicular ballottements performed 
several times during the course of the examination with no 
significant subjective discomfort.  The pertinent diagnosis 
was orchitis, residual of vasectomy.  It was the examiner's 
opinion that on a more probable than not basis the veteran 
had a right ilio-inguinal neuroma status post resection with 
treatment intervention ongoing.  As to the functional effects 
of the veteran's pain, the examiner noted that the veteran 
experienced orchitis and ilio-inguinal neuroma discomfort 
after prolonged periods of sitting or driving and during 
intercourse.  It was the examiner's opinion, based upon 
examination, that significant functional impairment due to 
the effects of pain (except as specified) could not be 
supported.

III.  Application and Analysis

With respect to the veteran's bilateral pes planus, given the 
history of this disability, the clinical evidence of record, 
and the applicable schedular criteria, the Board concludes 
that a 30 percent evaluation is warranted in this instance.

Here, the Board finds objective evidence of marked deformity, 
in that the veteran's private medical records indicate 
excessive pronation.  The Board also finds objective evidence 
of characteristic callosities, as documented in the February 
1998 VA examination.  Further, although not objectively 
observed, the Board finds evidence of record as to the 
veteran's accentuated pain on use and manipulation and 
swelling of his feet.  In this regard, the Board notes that 
the veteran has consistently complained of pain in his feet, 
exacerbated by periods of prolonged standing and walking, and 
that, at his RO hearing, he testified that his feet became 
swollen while at work.  As discussed above, Diagnostic Code 
5276 provides for a 10 percent evaluation where there is 
evidence of moderate disability, including the weight-bearing 
line over or medial to the great toe; inward bowing of the 
tendo achillis; pain on manipulation and use of the feet; 
whether bilateral or unilateral.  A 30 percent evaluation is 
warranted where there is evidence of severe disability 
bilaterally, including objective evidence of marked deformity 
(pronation, abduction, etc.); pain on manipulation and use 
accentuated; indication of swelling on use; and 
characteristic callosities.  Id.  Given the objective 
evidence of marked deformity and characteristic callosities, 
as well as the subjective evidence of accentuated pain on use 
and of swelling, the Board finds that a 30 percent evaluation 
is warranted.

Admittedly, the most current clinical evidence of record, the 
February 1998 VA examination, indicated that the veteran's 
bilateral pes planus is only mild to moderate, thus 
warranting a 10 percent evaluation under Diagnostic Code 
5276.  Id.  However, the Board stresses that where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  Given that half of the listed criteria for 
a 30 percent evaluation are supported by clinical findings in 
this instance, and coupled with the veteran's subjective 
complaints as to pain and swelling, the Board finds the 
veteran's disability picture more nearly approximate to a 30 
percent evaluation.  Id.  As such, the benefit of the doubt 
as to this issue is given to the veteran.  See 38 U.S.C.A. 
§ 5107(b).

As to a higher evaluation of 50 percent, the Board stresses 
the absence of clinical evidence indicating marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation and the veteran's statements of record as to his 
use of orthotics and their attendant improvement of his 
symptoms.  See 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5276.  Specifically, the Board notes that upon VA examination 
in February 1998, x-ray studies of the veteran's feet and 
ankles were normal in alignment and anatomy and that the 
veteran (upon VA examination in November 1996, upon private 
examination in August 1997, and upon VA examination in 
February 1998) reported that the use of orthotics helped his 
feet.  In that regard, the Board recognizes that the rating 
award for bilateral pes planus from which the veteran 
appealed was an original award as to that disability.  Upon 
review of the entire record as described above, there is 
every indication that the disability picture in question has 
remained at or approximate to the 30 percent level since the 
date of the veteran's initial claim.  There is no indication, 
however, that the veteran should have been assigned an 
evaluation in excess of a 30 percent rating at any point in 
time.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his bilateral 
pes planus in the August 1997 statement of the case, as he 
was provided with the applicable schedular criteria and 
informed of the evidence considered and the reasons and bases 
for the RO's determination.

With respect to the veteran's residuals of a vasectomy, 
including orchialgia, the Board feels compelled to address 
the constraints established law and regulations place upon 
the Board in its determinations.  In effect, disability 
evaluations are determined by the application of a schedule 
of ratings, which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  As such, given this 
regulatory schedule of ratings and the clinical evidence of 
record, the Board finds that an evaluation greater than the 
veteran's current 10 percent disability must be denied.

Specifically, as to Diagnostic Code 7523, the Board notes 
that it provides for a noncompensable evaluation where one 
testicle is completely atrophied and a 20 percent evaluation 
where both testicles are completely atrophied.  Here, the 
Board finds no clinical evidence that the veteran's testicle, 
or testicles, is atrophied.  Indeed, both physical 
examinations and examination by ultrasound found the 
veteran's testicles to be normal.  As such, the Board cannot 
conclude that there is even a functional equivalent to 
completely atrophied testicles, which would possibly allow 
for rating by analogy.  See 38 C.F.R. § 4.20.  Moreover, the 
Board reiterates that the veteran is currently evaluated at 
10 percent.  Atrophy of one testicle is noncompensable under 
this diagnostic code.

As to Diagnostic Code 7524, the Board notes that it provides 
for a noncompensable evaluation when one testicle is removed 
and a 30 percent evaluation when both testicles have been 
removed.  In this regard, the Board notes that removal of the 
veteran's right testicle has been discussed and considered 
but not undertaken.  As such, this diagnostic code is not for 
application.

As to Diagnostic Code 7525, the Board notes it provides for 
rating as a urinary tract infection.  In turn, urinary tract 
infections are rated as either 10 percent disabling or 30 
percent disabling.  To warrant a 30 percent evaluation there 
must be evidence of recurrent symptomatic infection requiring 
drainage or frequent hospitalization (greater than two times 
a year), and/or requiring continuous intensive management.  
Here, the Board notes that the clinical evidence of record 
has addressed the possibility of infection and subsequently 
rejected this possibility, pursuant to a two-month course of 
antibiotics and an ultrasound of the veteran's kidneys.  As 
such, given the absence of infection and VA regulation 
requiring closely analogous anatomical localization and 
symptomatology, as well as similarity in functions affected, 
rating by analogy is not appropriate in this instance.  Id.

As to Diagnostic Code 8530, specifically addressing the ilio-
inguinal nerve, the Board stresses that it provides for a 
maximum evaluation of 10 percent, which the veteran currently 
receives.

In light of the above discussion as to possibly applicable 
diagnostic codes, therefore, the Board cannot but deny the 
veteran's claim for an increased evaluation.  Simply, given 
the clinical evidence of record and the anatomical and 
physiological aspects of the veteran's service-connected 
disability, the veteran currently receives the maximum 
evaluation permitted by VA regulations.  In that regard, the 
Board recognizes that the rating award from which the veteran 
appealed was an original award as to the disability at issue.  
However, upon review of the entire record as described above, 
there is no indication that the veteran should have been 
assigned a compensable rating at any point in time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his residuals 
of a vasectomy, including orchialgia, in the August 1997 
statement of the case and in the April 1998 supplemental 
statement of the case, as he was provided with the applicable 
schedular criteria and informed of the evidence considered 
and the reasons and bases for the RO's determination.

ORDER

A 30 percent evaluation is granted for the veteran's 
bilateral pes planus, subject to the applicable provisions 
pertinent to the disbursement of monetary funds.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a vasectomy, to include orchialgia, is denied.


REMAND

Initially, the Board notes that although evaluation of the 
same disability, or the same manifestation of a service-
connected disability under different diagnoses, is to be 
avoided, separate disability ratings are possible in cases in 
which the veteran has separate and distinct manifestations of 
the same injury.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994); 38 C.F.R. Part 4, § 4.14 (1998).  In assigning 
different disability evaluations, the critical element is 
that none of the symptomatology for the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Id.  In this instance, as to the veteran's 
scar on his left leg, the Board finds clinical evidence 
suggesting both that the scar itself is tender and painful 
(for which a 10 percent evaluation is currently assigned 
under 38 C.F.R. Part 4, § 4.118, Diagnostic Code 7804) and 
that there is separate denervation, affecting an area 
approximately 11.5 cm. in vertical length by 10.25 cm. in 
horizontal length, primarily over the anterior tibial 
surface, following an almost rectangular pattern inferior and 
lateral to the scar's position.  As such, separate disability 
ratings may be appropriate here.  See Esteban v. Brown, 
supra; 38 C.F.R. Part 4, § 4.14.  Accordingly, the Board 
finds that further development is warranted.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim, the issue of 
entitlement to an evaluation in excess of 10 percent for 
residuals of a contusion to the left leg, including scar and 
scar paresthesia, will not be decided pending a REMAND for 
the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-February 1998 
treatment records, VA or private, 
inpatient or outpatient, associated with 
the veteran's residuals of a contusion to 
the left leg, should be obtained by the 
RO and incorporated into the claims file.

2.  A VA neurologic examination should be 
scheduled and conducted by a specialist 
in neurology, if available, in order to 
determine the nature and severity of the 
indicated denervation affecting, 
primarily, the anterior tibial surface, 
inferior and lateral to the veteran's 
service-connected scar.  All suggested 
studies should be performed, and all 
findings should be recorded in detail.  

Specifically, the examiner should address 
what nerve damage, if any, is present and 
its extent.  The examiner should also 
address the etiology of this nerve damage 
and its relationship, if any, to the 
veteran's service-connected scar.

The claims file, or copies of pertinent 
documents found therein, and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.

The veteran should be advised that 
failure to report for the scheduled 
examination may have adverse consequences 
in the adjudication of his claim.  
38 C.F.R. § 3.655 (1998).

3.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

4.  The RO should then review the 
veteran's claim and consider all 
pertinent law, including whether Esteban 
v. Brown applies, and if so, whether 
separate ratings are warranted.  If the 
veteran's claim remains in a denied 
status, he and his representative should 
be provided with a supplemental statement 
of the case, which should include any 
additional pertinent law and regulations 
and a full discussion of action taken on 
the veteran's claim.  The applicable 
response time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals


 

